               Case 5:18-cr-00312-EJD Document 23 Filed 06/21/19 Page 1 of 3



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AMIE D. ROONEY (CABN 215324)
   MATTHEW A. PARRELLA (NYBN 2040855)
 5 Assistant United States Attorneys

 6           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 7           Telephone: (408) 535-5061
             FAX: (408) 535-5066
 8           Amie.Rooney@usdoj.gov

 9 Attorneys for United States of America
10                                  UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                           SAN JOSE DIVISION

13
     UNITED STATES OF AMERICA,                      ) NO. 18-CR-00312-EJD
14                                                  )
             Plaintiff,                             ) STIPULATION AND [PROPOSED] ORDER
15                                                  ) CONTINUING STATUS CONFERENCE
        v.                                          )
16                                                  )
                                                    )
17   XIAOLANG ZHANG,                                )
                                                    )
18           Defendant.                             )
                                                    )
19

20           IT IS HEREBY STIPULATED AND AGREED between the United States and defendant
21 XIAOLANG ZHANG, by and through undersigned counsel, that the status conference now scheduled

22 for July 18, 2019, be continued to September 23, 2019, at 1:30 p.m. The reason for the stipulated

23 continuance is so that defense counsel may continue to prepare, including by reviewing the additional

24 discovery in the process of being produced. Since the parties last appeared the government has

25 produced additional discovery, and the parties anticipate multiple additional discovery productions in

26 the intervening time period. The United States will also respond to requests for examinations of

27 physical evidence expeditiously.

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 18 CR 00312-EJD                                                                v. 7/10/2018
               Case 5:18-cr-00312-EJD Document 23 Filed 06/21/19 Page 2 of 3



 1          Further, the parties hereby stipulate that the time period from July 18, 2019, to September 23,

 2 2019 should be excluded under the Speedy Trial Act pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv)

 3 to further the interest of justice, and to promote the continuity and effective preparation of counsel,

 4 taking into account the exercise of due diligence. Failure to grant the continuance would deny the

 5 defendant continuity of counsel and deny counsel reasonable time necessary for effective preparation,

 6 taking into account the exercise of due diligence, per 18 U.S.C. § 3161(h)(7)(A) and (B)(iv). The parties

 7 further stipulate and agree that the ends of justice served by excluding the time from July 18, 2019

 8 through September 23, 2019, from computation under the Speedy Trial Act outweigh the best interests

 9 of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
10          The undersigned Assistant United States Attorneys certify that they have obtained approval from

11 counsel for the defendant to file this stipulation and proposed order.

12

13          IT IS SO STIPULATED.

14                                                        DAVID L. ANDERSON
                                                          United States Attorney
15
     DATED: June 20, 2019                                          /s/                  ___
16                                                        AMIE D. ROONEY
                                                          MATTHEW A. PARRELLA
17                                                        Assistant United States Attorneys
18
     DATED: June 20, 2019                                          /s/              ___
19                                                        DANIEL B. OLMOS
                                                          Counsel for Defendant XIAOLANG ZHANG
20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 18 CR 00312-EJD                                                                   v. 7/10/2018
              Case 5:18-cr-00312-EJD Document 23 Filed 06/21/19 Page 3 of 3



 1

 2                                           [PROPOSED] ORDER

 3          Based upon the facts set forth in the stipulation of the parties and for good cause shown, it is

 4 hereby ordered that the status conference now scheduled for July 18, 2019, is continued to September

 5 23, 2019, at 1:30 p.m. Further, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), the Court finds that

 6 the ends of justice served in granting the continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial and excludes time from July 18, 2019 through September 23, 2019, and that

 8 failing to grant the continuance would unreasonably deny defense counsel and the defendant the

 9 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.
10 18 U.S.C. § 3161(h)(7)(B)(iv).

11          Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the status hearing

12 be continued to September 23, 2019, and that the time from July 18, 2019 to September 23, 2019 shall

13 be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

14          IT IS SO ORDERED.

15

16
            6/21/2019
17 DATED: ___________________                                     ___________________________
                                                                  HON. EDWARD J. DAVILA
18                                                                United States District Judge

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 18 CR 00312-EJD                                                                    v. 7/10/2018
